DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
Initialed and dated copy of Applicants’ information disclosure statement (IDS) filed on 12/13/2019 is attached to the instant Office action. The submission is in compliance with the provisions of 37 C.F.R. § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claims
Claims 1-20 are pending and are examined in this Office action.

Specification
The disclosure is objected to because it contains recitations of (i) blanks (“PTA-XXXX”), and (ii) “[date]”; see page 55, lines 5-6. It is assumed that the blanks will be replaced with the appropriate deposit accession number. It is also assumed that the corresponding date will be inserted. 
	Appropriate correction is required.


Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. § 112(b): 
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Indefiniteness
Claims 1-20 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention. All dependent claims are included in these rejections unless they contain a limitation that overcomes the deficiencies of the parent claim from which they depend.
Claims 1, 4, and 17-18 (and claims dependent therefrom) recite representative seed of soybean variety that Applicants have named 5PHVN18, and “deposited under ATCC Accession Number XXXX”. The meaning of the recited term(s) “XXXX” are unclear; therefore the metes and bounds of the claimed invention are not clear. 
Since the name 5PHVN18 is not known in the art, the use of said name does not carry art recognized limitations as to the specific characteristics or essential characteristics that are associated with those denominations. In addition, the name appears to be arbitrary, and the specific characteristics associated therewith could be modified, as there is no adequate written description of the soybean plant that encompass all of its traits. 
This rejection can be obviated by amending the claims to recite the ATCC deposit number(s). 
	In the interest of compact prosecution, the claims are nonetheless examined. 



(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention

Enablement
Claims 1-20 are rejected under 35 U.S.C. § 112(a), as failing to comply with the enablement requirement. The claims contain subject matter which was not described in the Specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. All dependent claims are included in these rejections unless they contain a limitation that overcomes the deficiencies of the parent claim from which they depend.   
	Claims 1-20 (i.e., claims 1, 4, and 17-18; and claims dependent therefrom) are drawn to a soybean variety that Applicants have named 5PHVN18, and which is “deposited under ATCC Accession Number XXXX”. The invention is directed to plant deposit lines that appear to be novel biological materials. Since the plants (as biological material) are essential to the claimed invention, they must be obtainable by a repeatable method set forth in the Specification or otherwise be readily available to the public. If the plants are not so obtainable or available, the requirements of 35 USC § 112 may be satisfied by a deposit of the biological material. The Specification does not disclose a repeatable process to obtain the plants as biological material and it is not apparent if the plants are readily available to the public.  
see page 56, DEPOSITS paragraph). However, it appears that no plant deposit(s) has/have yet been made. There is no indication as to public availability and as to the perfection of the deposit(s) as set forth below.  
	If the deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicants, or a statement by an attorney of record over his or her signature and registration number, or someone empowered to make such a statement, stating that the specific strain has been deposited under the Budapest Treaty and that the strain will be irrevocably and without restriction released to the public upon the issuance of a patent, and will be publicly available for the enforceable life of the patent, would satisfy the deposit requirement made herein.
	If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R. 1.801-1.809 and MPEP 2402-2411.05, Applicants may provide assurance of compliance by statement, affidavit or declaration, or by someone empowered to make the same, or by a statement by an attorney of record over his or her signature and registration number, showing that
(a)        during the pendency of this application, access to the invention will be afforded to the Director upon request;
(b)        all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c)        the deposit will be maintained in a public depository for a period of 30 years, or 5 years after the last request or for the enforceable life of the patent, whichever is longer; and
(d)        evidence will be provided of a test of the viability of the biological material at the time of deposit (see 37 CFR 1.807).

Summary
Pending receipt of Applicants’ response to the Request for Information under 37 C.F.R. § 1.105 appended hereto, claims 1-20 are deemed free of the prior art, given the failure of the prior art to teach or reasonably suggest the breeding of the instantly claimed novel soybean variety 5PHVN18 having the phenotypic characteristics listed in Table 1 on pages 57-58, and also having the instant breeding history and parents, or the unique genetic and morphological complements thereof. 
The parent plant lines of the instantly claimed soybean variety 5PHVN18 are: (i) a line derived from Williams-EMS, and (ii) a proprietary soybean line that has not been publicly disclosed; see Specification, page 57, first paragraph. 
No claim is allowed. 

Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305.  The examiner can normally be reached on Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


BRATISLAV STANKOVIC
Primary Examiner
Art Unit 1663



/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663                                                                                                                                                                                                        


ATTACHMENT TO OFFICE ACTION
Request for Information under 37 CFR § 1.105

Applicant and the assignee of this application are required under 37 CFR § 1.105 to provide the following information that the Examiner has determined is reasonably necessary to the examination of this application.
This request is being made for the following reasons:
	Applicants are claiming a soybean plant, which Applicants have named variety 5PHVN18, but the instant specification inadequately describes what starting materials and methods were used to produce the claimed (soybean) plant. Specifically, Applicants state that the “[s]oybean variety 5PHVN18 was developed from a cross of a proprietary soybean line that has not been public (sic) disclosed with a line derived from Williams-EMS”. 
	The requested information is required to make a meaningful and complete search of the prior art. 
In response to this requirement, if known, please provide answers to each of the following interrogatories eliciting factual information:
	Please supply the breeding methodology and history regarding the development of the instant plant.
	a) Such information should include all of the public or commercial designations/ denominations used for the original parental lines.  
	b) Information pertaining to the public availability of the original parental lines should be set forth.

d) The filial generation in which the instant plant was chosen should be set forth.
e) Information pertaining to the homozygosity or heterozygosity of the parents as well as the instant plant should be set forth.
f)  Are there any patent applications or patents in which sibs or parents of the instant plant are claimed? If so, please set forth serial numbers and names of the sibs or parents.

If Applicant views any or all of the above requested information as a Trade Secret, then Applicant should follow the guidance of MPEP § 724.02 when submitting the requested information.
In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure. Please indicate where the relevant information can be found.
The fee and certification requirements of 37 CFR § 1.97 are waived for those documents submitted in reply to this requirement. This waiver extends only to those documents within the scope of this requirement under 37 CFR § 1.105 that are included in the applicant’s first complete communication responding to this requirement. Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR § 1.105 are subject to the fee and 
The Applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR § 1.56. Where the Applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is an attachment of the enclosed Office action. A complete reply to the enclosed Office action must include a complete reply to this requirement. The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305. The examiner can normally be reached on Monday - Friday, 08:00 - 17:00 h EST.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMJAD A. ABRAHAM, can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Amjad Abraham/Supervisory Patent Examiner, Art Unit 1663